J-S19007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellee             :
              v.                        :
                                        :
LAMAR SHAREEF CRUMPLER                  :
                                        :
                   Appellant            :        No. 1473 MDA 2016

          Appeal from the Judgment of Sentence August 10, 2016
             In the Court of Common Pleas of Franklin County
           Criminal Division at No(s): CP-28-CR-0001569-2014


BEFORE:    GANTMAN, P.J., BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY GANTMAN, P.J.:                        FILED APRIL 19, 2017

     Appellant, Lamar Shareef Crumpler, appeals from the judgment of

sentence entered in the Franklin County Court of Common Pleas, following

his jury trial convictions of two counts of persons not to possess firearms

pursuant to 18 Pa.C.S.A. § 6105(a). We affirm.

     The relevant facts and procedural history of this case are as follows.

State Trooper Rodney Fink utilized a confidential informant to conduct a

controlled purchase of heroin from Appellant in Franklin County on July 24,

2014, and August 5, 2014.      As a result, Trooper Fink executed a search

warrant at Appellant’s home on August 6, 2014, and recovered two firearms,

heroin and marijuana packaged for sale, drug paraphernalia, and over

$12,000.00.

     The Commonwealth charged Appellant with two counts each of


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S19007-17


persons not to possess firearms, delivery of a controlled substance,

possession with the intent to deliver a controlled substance (“PWID”),

criminal   use   of   a   communication   facility,   and   one   count    of   drug

paraphernalia. On July 27, 2015, Appellant pled guilty to the seven drug-

related counts and received a trial date for his two firearms charges. The

court sentenced Appellant on September 2, 2015, to an aggregate term of

four (4) to eight (8) years’ imprisonment for the drug convictions. Appellant

did not file a direct appeal. Instead, on June 10, 2016, Appellant timely filed

a pro se PCRA petition related to the drug convictions.

      On July 5, 2016, Appellant proceeded to a jury trial on his two firearms

charges. At trial, the Commonwealth sought to offer evidence of Appellant’s

prior conviction to establish that he was prohibited from possessing a

firearm under Section 6105.       Appellant objected to the Commonwealth’s

proffer of testimony from Detective Tony Brown of the Newark Police

Department, regarding Appellant’s prior conviction. Appellant made no offer

to stipulate to his prior conviction. Rather, Appellant argued that his prior

conviction was a “precondition” to charges under Section 6105; the prior

conviction was not an element of the Section 6105 offense.                Therefore,

Detective Brown’s testimony was irrelevant to Appellant’s current firearms

charges. The court overruled the objection. Detective Brown testified that

on February 27, 2001, he arrested an individual named Khalib Forbes in New

Jersey for possession with intent to deliver cocaine within 1,000 feet of a


                                     -2-
J-S19007-17


school zone, which carries a sentence of three (3) to five (5) years’

imprisonment.    See N.J.S.A. §§ 2C:35-7(a), 2C:43-6.        Detective Brown

identified Appellant as the person he had arrested on February 27, 2001,

explained that Appellant had used the name Khalib Forbes as an alias, and

established that Appellant had pled guilty to that charge.

      The jury convicted Appellant of both counts of persons not to possess

firearms.   On August 10, 2016, the court sentenced Appellant to an

aggregate term of five (5) to ten (10) years’ imprisonment for the firearms

convictions. Appellant timely filed a notice of appeal on September 7, 2016,

and the court ordered him to file a concise statement of errors complained of

on appeal per Pa.R.A.P. 1925(b). Around the same time, Appellant filed a

motion to withdraw his pro se PCRA petition, which the court granted, and

reinstated his direct appeal rights nunc pro tunc from his September 2, 2015

judgment of sentence. Appellant timely filed an amended notice of appeal

on September 20, 2016, to include his September 2, 2015 judgment of

sentence. On September 21, 2016, the court ordered Appellant to file a new

Rule 1925(b) statement encompassing both judgments of sentence, which

he timely filed on October 11, 2016.

      Appellant raises three issues for our review:

         IS A PRIOR CONVICTION OF AN ENUMERATED OFFENSE
         AN ELEMENT OF 18 PA.C.S.A. § 6105(A)?

         DID THE TRIAL COURT ERR IN TREATING A PRIOR
         CONVICTION OF AN ENUMERATED OFFENSE AS AN
         ELEMENT OF 18 PA.C.S.A. § 6105(A) AND ALLOWING

                                       -3-
J-S19007-17


         TESTIMONY RELATIVE TO A PRIOR CONVICTION OF AN
         ENUMERATED OFFENSE TO BE PRESENTED TO THE JURY?

         DID THE TRIAL COURT ERR BY INSTRUCTING THE JURY
         TO CONSIDER EVIDENCE OF A PRIOR CONVICTION OF AN
         ENUMERATED OFFENSE AS AN ELEMENT OF 18 PA.C.S.A. §
         6105(A), AND TO MAKE A DETERMINATION OF
         EQUIVALENCY BETWEEN…CONVICTIONS UNDER NEW
         JERSEY AND PENNSYLVANIA STATUTES?

(Appellant’s Brief at 8).

      For      purposes   of     disposition,   we     combine    Appellant’s    issues.

Appellant’s overarching argument is that a prior conviction of an enumerated

offense is not an element of Section 6105 to be submitted to the jury.

Appellant cites Commonwealth v. Keiper, 887 A.2d 317 (Pa.Super. 2005)

for the proposition that a prior conviction of an enumerated offense is

merely a “precondition” to a charge under Section 6105. Appellant insists

the   court    improperly      interpreted   Section    6105     when   it   determined

Appellant’s prior New Jersey conviction was an element of the current

offenses. For this reason, Appellant states evidence of his prior conviction

was irrelevant at trial.       Appellant also maintains the jury should not have

heard about his prior conviction because that evidence was unduly

prejudicial.

      In a related vein, Appellant complains the court specifically instructed

the jury to consider Appellant’s prior conviction as an element of the current

offenses. Appellant asserts the instruction portrayed him as a person who

sold drugs to school kids.


                                          -4-
J-S19007-17


      Likewise, Appellant insinuates the verdict slip induced the jury to make

an unnecessary determination that Appellant’s prior New Jersey conviction

was equivalent to an enumerated felony under Section 6105.            For these

reasons, Appellant concludes he is entitled to a new trial. We disagree with

Appellant’s contentions.

      “[T]he trial court’s application of a statute is a question of law that

compels plenary review to determine whether the court committed an error

of law.”    Commonwealth v. Pantalion, 957 A.2d 1267, 1271 (Pa.Super.

2008).     See also Commonwealth v. Veon, ___ Pa. ___, ___ 150 A.3d

435, 444 (2016) (reiterating: “Statutory interpretation presents a question

of law, which we resolve de novo”).

      Section 6105 of the Pennsylvania Uniform Firearms Act describes in

pertinent part the offense of persons not to possess firearms:


           § 6105. Persons not to possess, use, manufacture,
              control, sell or transfer firearms

           (a)    Offense defined.—

              (1) A person who has been convicted of an offense
           enumerated in subsection (b), within or without this
           Commonwealth, regardless of the length of sentence or
           whose conduct meets the criteria in subsection (c) shall
           not possess, use, control, sell, transfer or manufacture or
           obtain a license to possess, use, control, sell, transfer or
           manufacture a firearm in this Commonwealth.

                                   *    *    *

           (c)    Other persons.—In addition to any person who
           has been convicted of any offense listed under subsection


                                       -5-
J-S19007-17


        (b), the following persons           shall       be   subject   to   the
        prohibition of subsection (a):

                                    *        *       *

           (2) A person who has been convicted of an offense
        under the act of April 14, 1972 (P.L. 233, No. 64), known
        as The Controlled Substance, Drug, Device and Cosmetic
        Act, or any equivalent Federal statute or equivalent statute
        of any other state, that may be punishable by a term of
        imprisonment exceeding two years.

                                *        *       *

18 Pa.C.S.A. § 6105(a)(1), (c)(2). Pennsylvania’s PWID statute is Section

780-113(a)(30) and in pertinent part provides:

        § 780-113. Prohibited acts; penalties

           (a) The following acts and the causing thereof within
        the Commonwealth are hereby prohibited:

                                *        *       *

                 (30) Except as authorized by this act, the
           manufacture, delivery, or possession with intent to
           manufacture or deliver, a controlled substance by a
           person not registered under this act, or a practitioner
           not registered or licensed by the appropriate State
           board, or knowingly creating, delivering or possessing
           with intent to deliver, a counterfeit controlled
           substance.

                                *        *       *

35 P.S. § 780-113(a)(30). New Jersey’s general PWID statute is found at

Section 35-5 of The New Jersey Code of Criminal Justice, and provides in

part:

        2C:35-5. Manufacturing, distributing or dispensing


                                        -6-
J-S19007-17


         (a) …[I]t shall be unlawful for any person knowingly or
         purposely:

            (1) To manufacture, distribute or dispense, or to
            possess or have under his control with intent to
            manufacture, distribute or dispense, a controlled
            dangerous substance or controlled substance analog.

N.J.S.A. § 2C:35-5(a)(1).        The New Jersey Code of Criminal Justice also

states in relevant part:

         2C:35-7.   Distributing, dispensing or possessing
         controlled dangerous substance or controlled
         substance analog on or within 1,000 feet of school
         property or bus; penalty; defenses; approved or
         revised map; prima facie evidence; official record

         (a) Any person who violates subsection a. of N.J.S.
         2C:35-5 by distributing, dispensing or possessing with
         intent    to     distribute   a   controlled   dangerous
         substance...within 1,000 feet of…school property…is guilty
         of a crime of the third degree and shall…be sentenced by
         the court to a term of imprisonment. …

N.J.S.A. § 2C:35-7(a). Under New Jersey law, a person convicted of PWID

within 1,000 feet of a school zone is subject to a sentence of at least three

years’ imprisonment. See N.J.S.A. § 2C:43-6(a)(3).

      A prior conviction of a specific, enumerated offense, or an equivalent

offense of another jurisdiction, is an essential element of the crime of

persons not to possess firearms under Section 6105.       Commonwealth v.

Jemison, 626 Pa. 489, 98 A.3d 1254 (2014). The defendant can offer to

stipulate that his prior conviction disqualified him from possessing a firearm

under Section 6105.        Id.    The Commonwealth, however, is under no

obligation to agree to the defendant’s stipulation. Id. The Commonwealth

                                       -7-
J-S19007-17


can have the specific nature of the defendant’s prior conviction admitted into

evidence, over Appellant’s objection, to establish the prior-conviction

element of Section 6105. Id. The defendant is not subject to per se unfair

prejudice simply because the Commonwealth presents evidence of the

specific offense to establish the prior-conviction element of Section 6105.

Id.   Any unfair prejudice depends on the facts and circumstances of the

particular case. Id.

      “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.” Commonwealth v. Mitchell, 588 Pa. 19, 56, 902 A.2d 430,

452 (2006), cert. denied, 549 U.S. 1169, 127 S.Ct. 1126, 166 L.Ed.2d 897

(2007). See also Commonwealth v. Drumheller, 570 Pa. 117, 135, 808

A.2d 893, 904 (2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (2003) (quoting Commonwealth v. Stallworth, 566 Pa. 349,

363, 781 A.2d 110, 117 (2001)). “An abuse of discretion may not be found

merely because an appellate court might have reached a different

conclusion, but requires a result of manifest unreasonableness, or partiality,

prejudice, bias, or ill-will, or such lack of support so as to be clearly

erroneous.”   Commonwealth v. McClure, 144 A.3d 970, 975 (Pa.Super.

2016).

      Relevance    is   the   threshold   for   admissibility   of   evidence.

Commonwealth v. Cook, 597 Pa. 572, 602, 952 A.2d 594, 612 (2008).


                                    -8-
J-S19007-17


Relevant evidence is evidence having any tendency to make the existence of

any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.                    Pa.R.E.

401. “Evidence is relevant if it logically tends to establish a material fact in

the case, tends to make a fact at issue more or less probable or supports a

reasonable    inference    or     presumption        regarding    a     material     fact.”

Drumheller, supra at 135, 808 A.2d at 904. Although relevant, evidence

may be excluded if its probative value is outweighed by the danger of unfair

prejudice,   confusion    of    the   issues,   or   misleading       the   jury,   or   by

considerations of undue delay, waste of time, or needless presentation of

cumulative evidence. Pa.R.E. 403. “Unfair prejudice” means a tendency to

suggest decision on an improper basis or to divert the jury’s attention away

from its duty of weighing the evidence impartially. Id. “Evidence will not be

prohibited merely because it is harmful to the defendant.” Commonwealth

v. Dillon, 592 Pa. 351, 367, 925 A.2d 131, 141 (2007).

      An equivalent offense of another jurisdiction “is that which is

substantially identical in nature and definition as the out-of-state or federal

offense when compared with the Pennsylvania offense.” Commonwealth v.

Bolden, 532 A.2d 1172, 1176 (Pa.Super. 1987). “To determine the issue of

equivalency, the necessary focus is on the elements of the offenses.”

Freeman v. Pennsylvania State Police, 2 A.3d 1259, 1262 (Pa.Cmwlth.

2010). “[I]t is the offense and not the statute of the other [jurisdiction] that


                                         -9-
J-S19007-17


must be essentially similar to the offense proscribed in Pennsylvania.” Id.

Furthermore, we also compare “the conduct to be prohibited and the

underlying public policy of the two statutes.”                  Commonwealth v.

Robertson, 555 Pa. 72, 76, 722 A.2d 1047, 1049 (1999).

      When reviewing a challenge to a jury instruction:

            [W]e must review the jury charge as a whole to determine
            if it is fair and complete. A trial court has wide discretion
            in phrasing its jury instructions, and can choose its own
            words as long as the law is clearly, adequately, and
            accurately presented to the jury for its consideration. The
            trial court commits an abuse of discretion only when there
            is an inaccurate statement of the law.

Commonwealth v. Baker, 963 A.2d 495, 507 (Pa.Super. 2008), appeal

denied, 606 Pa. 644, 992 A.2d 885 (2010) (quoting Commonwealth v.

Jones, 954 A.2d 1194, 1198 (Pa.Super. 2008), appeal denied, 599 Pa. 708,

962 A.2d 1196 (2008)).            Importantly, a specific and timely objection is

essential     to   preserve   a    challenge   to   a   particular   jury   instruction.

Commonwealth v. Forbes, 867 A.2d 1268, 1274 (Pa.Super. 2005).

            Moreover, the failure to make a timely and specific
            objection before the trial court at the appropriate stage of
            the proceedings will result in waiver of the issue. See
            Commonwealth v. Shamsud–Din, 995 A.2d 1224, 1226
            (Pa.Super. 2010) (reiterating failure to object to jury
            instruction constitutes waiver of error in charge);
            Commonwealth v. duPont, 730 A.2d 970, 984–85
            (Pa.Super. 1999), appeal denied, 561 Pa. 669, 749 A.2d
            466 (2000), cert. denied, 530 U.S. 1231, 120 S.Ct. 2663,
            147 L.Ed.2d 276 (2000) (stating failure to object to
            particular verdict sheet constitutes waiver of its use).

Commonwealth v. Houck, 102 A.3d 443, 451 (Pa.Super. 2014).                           “If


                                         - 10 -
J-S19007-17


counsel states the grounds for an objection, then all other unspecified

grounds are waived and cannot be raised for the first time on appeal.”

Commonwealth v. Lopez, 57 A.3d 74, 82 (Pa.Super. 2012), appeal

denied, 619 Pa. 678, 62 A.3d 379 (2013).           See also Pa.R.A.P. 302(a)

(stating issues not raised before trial court are waived and cannot be raised

for first time on appeal).

      Instantly, the Commonwealth charged Appellant with various offenses,

including two counts of persons not to possess firearms. At trial, the court

allowed the jury to hear Detective Brown’s testimony concerning Appellant’s

prior New Jersey PWID conviction.           Appellant’s sole objection to the

testimony was based on its relevance to the current firearms charges.

Nevertheless, Jemison makes clear that a prior conviction is an element of

the charge of persons not to possess firearms. Detective Brown’s testimony

was relevant and material to identify and connect Appellant with his prior

New Jersey conviction, particularly where Appellant had used an alias in that

prosecution, and to establish its equivalence to an enumerated offense

under Section 6105.          Detective Brown identified Appellant through the

fingerprints taken during the New Jersey action and established that

Appellant had pled guilty to a crime which the jury had to decide was the

functional equivalent of an enumerated offense under Section 6105. Given

the Jemison decision that the prior conviction is an element of the offense

at issue, Appellant’s reliance on the “precondition” language in Keiper is


                                       - 11 -
J-S19007-17


misplaced.    See Jemison, supra at 501, 98 A.3d at 1261.              Thus, we

conclude the evidence of Appellant’s New Jersey PWID conviction was

relevant at trial to establish identification of Appellant and the equivalency of

the New Jersey conviction for Section 6105 purposes.

      To the extent Appellant complains on appeal that the evidence of his

New Jersey conviction, along with the court’s jury instruction and the verdict

sheet, was unfairly prejudicial, these claims are waived.       Appellant’s sole

objection at trial (to the admission of evidence of his New Jersey conviction

and the jury instructions) was that a prior conviction is merely a

“precondition” to a charge under Section 6105, citing Keiper, and therefore

irrelevant. Appellant failed to object at any time to the evidence, the points

for charge, or the verdict sheet, on the basis of unfair prejudice.         See

Houck, supra; Lopez, supra; Pa.R.A.P. 302(a).

      Additionally, Appellant’s unfair prejudice claims are undeveloped and

vague on appeal.    Appellant’s arguments for these claims consist of a few

conclusory statements, which lack any cogent nexus between relevant law

and the facts of his case. Thus, Appellant’s unfair prejudice claims on appeal

are waived on this ground as well. See Commonwealth v. Johnson, 604

Pa. 176, 985 A.2d 915 (2009), cert. denied, 562 U.S. 906, 131 S.Ct. 250,

178 L.Ed.2d 165 (2010) (explaining appellant waives issue on appeal where

he fails to present claim with citations to relevant authority or develop issue

in meaningful fashion capable of review).      Based upon the foregoing, we


                                     - 12 -
J-S19007-17


conclude Appellant’s challenge to the admission of his New Jersey conviction

merits no relief; and his issues regarding unfair prejudice at trial are waived.

Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017




                                     - 13 -